Filed 5/8/18 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2018 ND 104







State of North Dakota, 		Plaintiff and Appellee



v.



Scott Owen Parks, 		Defendant and Appellant







No. 20170462







Appeal from the District Court of Burleigh County, South Central Judicial District, the Honorable Thomas J. Schneider, Judge.



AFFIRMED.



Per Curiam.



Derek K. Steiner, Assistant State’s Attorney, Burleigh County State’s Attorney’s Office, Bismarck, ND, for plaintiff and appellee; submitted on brief.



Scott O. Diamond, Fargo, ND, for defendant and appellant; submitted on brief.

State v. Parks

No. 20170462



Per Curiam.  

[¶1]	Scott Parks appealed after conditionally pleading guilty to charges of possession of a controlled substance and drug paraphernalia, reserving the right to appeal the denial of his motion to suppress evidence.  Parks argues the district court erred in denying his motion to suppress evidence obtained from a purported illegal stop of his vehicle, contending the stop was not supported by reasonable and articulable suspicion.  We summarily affirm the amended criminal judgment under N.D.R.App.P. 35.1(a)(2) and (7).  
See
 
City of West Fargo v. Ross
, 2001 ND 163, 634 N.W.2d 527.  

[¶2]	Gerald W. VandeWalle, C.J.

Jon J. Jensen

Lisa Fair McEvers

Daniel J. Crothers

Jerod E. Tufte